
	
		I
		112th CONGRESS
		1st Session
		H. R. 430
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Jordan (for
			 himself, Mr. Issa, and
			 Mr. McHenry) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To terminate the Home Affordable Modification Program of
		  the Department of the Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 HAMP Repeal and Deficit Reduction Act
			 of 2011.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the Department of the Treasury designed the
			 Home Affordable Modification Program (HAMP) to help as many as 3 to 4
			 million financially struggling homeowners avoid foreclosure by modifying loans
			 to a level that is affordable for borrowers now and sustainable over the long
			 term;
			(2)only 504,648
			 active permanent mortgage modifications were made under HAMP as of December
			 2010, according to Treasury statistics;
			(3)at that time, the
			 number of mortgage modifications canceled under HAMP (774,081) exceeded the
			 number of modifications made permanent by a 3:2 ratio;
			(4)many homeowners
			 whose modifications were canceled suffered because they made futile
			 payments—some were even forced into foreclosure as a result;
			(5)approximately $30
			 billion was allocated by Treasury to HAMP as of September 2010; and
			(6)the HAMP is a
			 failure.
			3.Termination
			(a)Termination of
			 authority To provide new assistanceNotwithstanding any other provision of law,
			 after the date of the enactment of this Act the Secretary of the Treasury (in
			 this Act referred to as the Secretary) may not provide any
			 assistance under the Home Affordable Modification Program under the Making Home
			 Affordable initiative of the Secretary, authorized under the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343), on behalf of any homeowner,
			 unless before such date of enactment such homeowner was extended an offer to
			 participate in such Program on a trial or permanent basis.
			(b)Termination of
			 servicer contractsNotwithstanding any other provision of law,
			 effective upon the date of the enactment of this Act, all contracts entered
			 into between the Secretary of the Treasury and mortgage servicers for carrying
			 out the Home Affordable Modification Program under the Making Home Affordable
			 Initiative of the Secretary shall be null and void, except to the extent
			 necessary to carry out the provision of assistance under such Program on behalf
			 of homeowners who, pursuant to subsection (a), may be provided assistance after
			 the date of the enactment of this Act.
			4.Debt
			 reduction
			(a)Use of
			 unobligated fundsNotwithstanding any other provision of law,
			 the amounts described in subsection (b) shall not be available after the date
			 of the enactment of this Act for obligation or expenditure under the Home
			 Affordable Modification Program under the Making Home Affordable Initiative of
			 the Secretary, but shall be covered into the General Fund of the Treasury and
			 shall be used only for reducing the debt of the Federal Government.
			(b)Identification
			 of unobligated fundsThe
			 amounts described in this subsection are any amounts made available under title
			 I of the Emergency Economic Stabilization Act or pursuant to the amendments
			 made by section 1117 of the Housing and Economic Recovery Act of 2008 (Public
			 Law 110–289; 122 Stat. 2683), that—
				(1)have been
			 allocated for use, but not yet obligated as of the date of the enactment of
			 this Act, under the Home Affordable Modification Program under the Making Home
			 Affordable initiative of the Secretary; and
				(2)are not necessary
			 for providing assistance under such Program on behalf of homeowners who,
			 pursuant to section 3(a), may be provided assistance after the date of the
			 enactment of this Act.
				
